 In the Matter of BUSCH-SULZER BROS. DIESEL ENGINE COMPANYDIVISION OF NoRDBERG MANUFACTURING COMPANY,i EMPLOYERandOFFICE EMPLOYEES INTERNATIONAL UNION, LOCAL UNION 13, AFL,PETITIONERCaseNo. 14-R-1789.-DecidedApril 13, 1948Mr. R. H. McRoberts,of St. Louis, Mo., for the Employer.Mr. Frank E. Morton,of St. Louis, Mo., for the Petitioner.Mr. Russell L. Davis,of St. Louis, Mo., for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at St. Louis,Missouri, on November 13 and 18, 1947, before Harry G. Carlson,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel consisting of the undersigned.*Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS' OF TIIE EMPLOYERBusch-Sulzer Bros. Diesel Engine Company Division of NordbergManufacturing Company, a Wisconsin corporation, is engaged in themanufacture of diesel engines and other products at its St. Louis,Missouri, plant.During 1946, the Employer purchased for use atits: St. -Louis plant raw- materials valued in excess of $500,000, ofwhich more than 90 percent represented shipments to this plant fromsources outside the State of Missouri.During the same year, theEmployer sold from its St. Louis plant in excess of $1,000,000 worthITile name of the Employer appears as amended at the hearing*Chairman Herzog and MembersMurdock and Gray.77 N. L. R. B., No. 12.75 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDof finished products, of which more than 90 percent represented ship-ments to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization, affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.International Association of Machinists, District No. 9, herein calledthe Intervenor, is a labor organization claiming to represent em-ployees of the Employer.2III.TIIE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.TIIE APPROPRIATE UNITThe Petitioner seeks a unit composed of all production clerks em-ployed at the Employer's St. Louis plant, including the chief clerk,expediters, material and spare parts wrapping clerk, window men,routing clerk, routing and disbursement clerk, blueprint clerk, produc-tion control record clerks, inspection records clerk, and productionprocess typists and file clerks.The Employer contends that theproposed unit is inappropriate, on the grounds that (1) it is hetero-geneous; (2) the work and interests of the employees included thereinare dissimilar; and (3) due to a contemplated change in the Employer'smanufacturing operations, some of the job classifications may bealtered or discontinued.The Employer further contends that evenif the Board should find the proposed unit appropriate, employees J.Fisher and Earl Tillock should not be included, because of their mem-bership in, and past representation for collective bargaining purposesby, the Intervenor.The Intervenor made no contention regarding the appropriatenessof the unit sought by the Petitioner, and asserted that Fisher and Til-8The Intervenor was not originally made a party to this proceeding.At the hearing itdeveloped that two employees (Tillock and Fisher)within the requested unit are membersof the Intervenor.The hearing was therefore adjourned,and notice served upon the Inter-venor, which thereafter appeared and participated in the hearing. BUSCH-SULZER BROS. DIESEL ENGINE COMPANY77lock are not in fact within the coverage of its current collective bar-gaining contract with the Employer .3The Employer conducts its manufacturing operations in 3 maingroups of buildings and several smaller structures. It employsapproximately 650 production and maintenance employees, not in-cluding the approximately 21 production clerks whom the Petitionernow seeks to represent.The production clerks are all located withinthe 3 main factory building groups; some work directly in theproduction shops and others in offices attached to these shops.Withthe exception of 3 clerks,4 all work under the general supervisionof the plant production manager who, in turn, reports to the plantworks manager.All, except 2,5 are paid on a salaried basis andreceive from $115 to $200 per month.The duties performed by theemployees in the several classifications of production clerk are asfollows :The chief clerk checks specifications with storeroom employees,informs the typists what kind of work tickets to prepare and handlesall order changes and rejections.The record reveals that the chiefclerk is not a supervisor within the meaning of the Act.The expe-diters line up work for the various machining operations, handlerecords of shortages affecting orders, and compile information for thepurpose of expediting certain orders, such as repair parts, through theshops.Window men issue job tickets to production employees andperform some routine filing.The production control record clerkspost the number of hours worked to individual operation record cardsand post the totals from individual operation cards to master routingcards.In addition, they determine deductions from individualoperations because of rejected parts.The inspection records clerkcompiles information concerning rejections and maintains masterreference files of rejections, drawing change notices, and shop draw-ings.The other classifications of production clerks sought by thePetitioner, such as the materials record and spare parts wrappingclerk, routing clerk, routing and disbursement clerk, blueprint clerk,and production process typists and file clerks, perform clerical worktypical of their respective classifications.'The Intervenor's contract covers a unit consisting of the Employei's tool and diemakers, toolroom specialists, journeyman machinists, specialists, production workers, craneoperators, and hitchers, and helpers and apprentices in the afore-mentioned categories.Theterm "production workers" appearing in this contract does not refer to any category ofemployees presently employed, but was inserted, in view of a contemplated change inoperations, to cover any employees who might be engaged in "assembling and fitting partson small units on a production line basis for future work to be brought into the plant."4Two of these employees are under the supervision of the chief tool designer, who, in turn,reports directly to the works manager.The third, the foundry clerk, worksunder thefoundry foreman who is also responsibleto the worksmanager.6Tillockand Fisher. 78DECISIONSOF NATIONALLABOR RELATIONS' BOARDIn view of the foregoing, and upon the entire record, we find, con-trary to the Employer's contention, that the production clerks at theEmployer's St. Louis plant constitute a homogeneous group perform-ing similar work functions and possessing a substantial community ofinterest.6We have heretofore held that factory clericals, such asthese production clerks, who work in proximity to and under the samesupervision as the production and maintenance employees, should, incase of dispute, be included in a production and maintenance unit,7 or,if there is a history of bargaining for the production and maintenanceemployees from which the factory clericals have been excluded, thatthey should be given an opportunity in a self-determination electionto voice their desire for or against representation in the production andmaintenance unit.8 In this case it appears that the Employer's pro-duction and maintenance employees are represented in a number ofseparate units by unions organized along craft lines.9 In the absenceof any presently existing over-all unit embracing the production andmaintenance employees, we find that the production clerks constitutea separate appropriate unit .10The only question remaining for consideration is whether J. Fisherand Earl Tillock should be included in the unit.As stated above,the Employer urges that these employees be excluded because of theirmembership in and representation by the Intervenor.Both Fisherand Tillock are paid on an hourly basis and are designated on theEmployer's pay roll as "helpers." It is clear, however, that Fisherperforms substantially the same.duties as are performed by the Em-6The Employer also contendsthat acontemplated change of operations would result inthe discontinuance of some job classifications and that the duties of certain classificationswould be affected so that they would no longer be related to others in the proposed unitThe record discloses that the Employer expected to effect a change on or about January1,1948, from a "jobbing-type"to a "production line"basis of operations.The record,however,further shows that the new type of production will not substantially affect thenumber of employees in the unit,although the classification of assembly routing clerkwould be abolished,the duties of the blueprint clerk would be changed to some extent,and the methods used by the expediters and window men in performing their functionsmight also be changedAs it is not shown that the contemplated change in productionmethods.will. result in any material change either in the size of the unit or in the dutiesof the respective classifications,we find no merit in the Employer's contention.7Matter of Goodman Manufacturing Companij,58 N. L. R B.531 ;Matter of WichitaFalls Foundry&MachineCo,69 N. L. R B 458,and cases cited therein.8 SeeMatter of Art Metal Construction Company, 75 N. Lit. B. 80, and cases citedtherein.9The various categories of the Employer's production employees are represented by labororganizations,in addition to the Intervenor, referred to in the record as the Blacksmiths,Electricians,Molders and Foundry Workers,and the Pattern Makers, respectively.ThePetitioner currently represents a unit of timekeepers,having been designated by theBoard's=RegionalDirectoron August'9, 1944, as the-result of a consent' pay-roll check.10 SeeMatter of Wilson & Co,Inc (Chicago Plant),68 N. L. R. B. 592, 598;andMatterof Detroit Aluminum andBrassCorporation,61 N. L. R B. 1415, 1418. BUSCH-SULZER BROS. DIESEL ENGINE COMPANY79ployer's expediters," while Tillock performs practically the same workas that performed by the window men. The wages paid to Fisherand Tillock are substantially equivalent to the salaries paid the-Em-ployer's expediters and window men, respectively.The record dis-closes that the Intervenor does not claim to represent these employees.On the above facts, we perceive no cogent reason for the exclusion ofthese employees, and we shall, therefore, include them in the unit.12pediters, material and spare parts wrapping clerk, window men, rout-ing clerk, routing and disbursement clerk, blueprint clerk, productioncontrol record clerks, inspection records clerk, and production processtypists and file clerks, but excluding all supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bar-gaining within the meaniiag of Section 9 (b) of the Act.DIRECTION OF ELECTION14As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Busch-Sulzer Bros. Diesel EngineCompany Division of Nordberg Manufacturing Company, St. Louis,Missouri, an election by secret ballot shall be conducted as early aspossible, but not latter than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Fourteenth Region, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in SectionITT, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on va-cation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding'em-ployees on strike who are not entitled to reinstatement, to determinewhether they desire to be represented by Office Employees Inter-national Union, Local Union 13, AFL, or by International Associationof Machinists, District No. 9, for the purposes of collective bargaining,or by neither.11The only discernible difference between Fisher'swork and that of the other expe-diters is that he frequently transports small items of material from one plant location toanother, whereas the latter-only. occasionally are required"to handle materials,if at all.iiAlthough it is not clear from the record what positions the parties have taken withrespect to the foundry clerk, we shall include this employee in the unit because he per-forms duties similar to those performed by the window men described above.ii J. Fisher and Earl Tillock are included within this category.i4Any participant, in the election herein may,upon its prompt request to,and approvalthereof by, the Regional Director,have its name removed from the ballot.